MEMORANDUM OPINION


No. 04-05-00399-CR

Julio Perez BANDA,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-0317
Honorable Mary Roman, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   October 5, 2005

DISMISSED
            On August 8, 2005, this court issued an order stating this appeal would be dismissed pursuant
to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of
appeal was made part of the appellate record on or before September 6, 2005.  See Tex. R. App. P.
25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,
order).  Appellant did not respond.  The record does not contain a certification that shows the
defendant has the right of appeal; to the contrary, the trial court certification in the record states “this
criminal case is a plea-bargain case, and the defendant has NO right of appeal.”  The clerk’s record
contains a written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s record supports
the trial court’s certification that defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(d).
 
                                                                                    PER CURIAM
 
DO NOT PUBLISH